DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s communications filed on 7/21/2022 and subsequent filing of a Terminal Disclaimer on 8/3/2022. Amendments to claims 1, 3 and 17 have been entered. Claims 6, 7, 11-16, 20, 21 and 24-27 were previously cancelled.  New claims 28-30 have been entered.  Claims 1-5, 8-10, 17-19, 22, 23 and 28-30 are pending in this application and are allowable as analyzed below.
Examiner’s Notes
In response to an electronic mail sent 8/2/2022 by the Examiner explaining a Double Patenting issue with the instant claims, Applicant’s representative agreed to file a Terminal Disclaimer.  On 8/3/2022, Applicant’s representative filed a Terminal Disclaimer negating the need for a Double Patenting rejection and in turn ensuring patentability as addressed below.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations are recite a method of organizing human activity, namely a series of steps for allocating and matching trade orders, i.e. securities trading, the claims as amended, overcome the 35 U.S.C. 101 rejection with respect to Step 2A, Prong 2.  Independent claim 1 (similarly independent claims 3 and 17) recites limitations as a whole, in combination, that integrates the method of organizing human activity into a practical application. For instance, claim 1 now recites “first logic stored in a first non-transitory memory and executable by a first processor coupled therewith to cause the first processor to determine an occurrence of an event, wherein the event comprises receipt, of a feedback signal indicative of the available processing resource capacity of the match engine, wherein the electronic trading system, based on the feedback signal indicative of available processing resource capacity of the match engines regulates the incoming flow of the incoming order for processing thereof relative to available processing resource capacity of the match engine” which integrates the judicial exception into a practical application specifically by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception, see MPEP 2106.05 (e) and Vanda Memo.  
The closest prior art of record discloses the following aspects:
Czupek et al. (US 2008/0243576 Al) discloses “A method of allocating a quantity of an incoming order for a product develops a value that indicates a portion of the incoming order this is to be allocated using a FIFO algorithm and allocates a first portion of the incoming order to standing orders using the FIFO algorithm. The method further allocates a second portion of the incoming order to standing orders using a pro-rata algorithm, wherein the step of allocating the second portion leaves a remaining quantity of the incoming order. In addition, the method allocates the remaining portion to the standing orders using a FIFO algorithm.”
Triplett (US 7,454,382 Bl) discloses “A user can submit an order to buy or sell a tradeable object, only the order does not get sent to the matching engine. Instead, the order is placed in temporary storage and it is displayed to the user in the form of a virtual order icon. The virtual order icon indicates that an order request is waiting for an event to occur before it is automatically released to the matching engine. The virtual order icon can be managed by the user, which might include moving the icon to a different price level or deleting it. The system continuously monitors for an event to take place. In response to detecting the event, the order is released to the matching engine. As such, the virtual order icon is transformed or removed and a real order icon is displayed indicating that the order has now been sent to the matching engine.”
Warsaw et al. (US 2010/0138334 Al) discloses “The present invention involves providing a computer based platform for allowing a user to establish a target trading book; evaluating the user's unmatched exchange trades to determine an actual trading book at a point in time; determining a differential between the target trading book and the actual trading book; and identifying at least one exchange trade action to transition from the actual trading book to the target trading book, wherein the exchange trade action is based on preserving at least one unmatched order with the oldest possible entry time stamp.”
Even though, the prior art of record teaches the above mentioned features, the prior art of record fails to disclose “first logic stored in a first non-transitory memory and executable by a first processor coupled therewith to cause the first processor to determine an occurrence of an event, wherein the event comprises receipt, of a feedback signal indicative of the available processing resource capacity of the match engine, wherein the electronic trading system, based on the feedback signal indicative of available processing resource capacity of the match engines regulates the incoming flow of the incoming order for processing thereof relative to available processing resource capacity of the match engine”.
For these reasons claims 1, 3 and 17 are deemed to be allowable over the prior art of record and claims 2, 4, 5, 8-10, 18, 19, 22, 23 and 30 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/3/2022